 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     THE BANK OF NEW YORK MELLON,
11                                                         Case No.: 2:16-cv-01303-KJD-NJK
               Plaintiff(s),
12                                                                       ORDER
     v.
13                                                                 [Docket Nos. 88, 91]
     NEVADA ASSOCIATION SERVICES,
14   INC., et al.,
15             Defendant(s).
16         Pending before the Court is an order to show cause and a motion to withdraw as counsel.
17 See Docket Nos. 88, 91. With respect to the order to show cause, it is clear that attorney
18 Christopher Yergensen did not promptly seek to withdraw as counsel in this case despite the
19 termination of his services by Defendant Nevada Association Services. No valid justification has
20 been advanced for that delay.         The Court hereby ADMONISHES Mr. Yergensen and
21 CAUTIONS him that he must comply with his ethical duties more promptly moving forward.
22 Failure to do so may result in the imposition of sanctions. In all other respects, the order to
23 show cause is DISCHARGED.
24         With respect to Mr. Yergensen’s motion to withdraw, a notice of appearance has been filed
25 by attorney Brandon Wood on behalf of Nevada Association Services. See Docket No. 93.1 As
26
27         1
            It is not entirely clear if or how Nevada Association Services will proceed with this case.
   See Docket No. 94 (document entitled “Notice of Intent to Defend,” the body of which indicates
28 that Nevada Association Services decided to abandon its defense of this case and understands that
   default may be entered against it). The Court assumes that Nevada Association Services will
                                                     1
 1 such, the motion to withdraw will be treated as a motion to substitute and, as so construed, it is
 2 GRANTED.
 3         IT IS SO ORDERED.
 4         Dated: July 29, 2019
 5                                                             ______________________________
                                                               Nancy J. Koppe
 6                                                             United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
   participate in this case. The Court expresses no opinion herein as to any consequences that may
28 flow from any previous non-participation.

                                                   2
